DETAILED ACTION
This action is responsive to amendment filed on February 17th, 2021. 
Claims 1~20 are examined.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The objection to the abstract and related application section in the specification is withdrawn in view of amendment made.
	The objection to the title will be sustained as the amended title is still broad and indicative of a general category/subject to which claims are directed.
Claims 2, 3, 12, 13, 18, and 19 rejected under 35 U.S.C. 112(a) have been withdrawn in view of Applicant’s response.
Claims 6, 9, 10, 15, and 16 rejected under 35 U.S.C. 112(b) have been withdrawn in view of amendments made.
	Claims 1~20 are rejected under 35 U.S.C. 101 are sustained. See details below.
Terminal Disclaimer
The terminal disclaimer filed on 02/17/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S Patent 10,361,991 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Specification
Objection to the Title
The amended title of the disclosure is objected to because the amended title, “Information processing and displaying method, terminal, and computer storage medium 
If a satisfactory title is not supplied by the Applicant, the Examiner may, at the time of allowance, change the title by Examiner’s Amendment pursuant to MPEP 606.01.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1~20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to Applicant’s response (Pg. 12), that Applicant respectfully requests that the Examiner reconsider the subject matter patentability of the pending claims under 35 U.S.C. 101 in view of the new independent claims and amendments to the dependent claims. Examiner respectfully notes that Applicant's argument amount to a general allegation that the claims define an eligible invention without specifically pointing out how the language of the amended claims are significantly more than the abstract idea of retrieving, analyzing, and displaying social media posts to users.
As such, the rejection is sustained below:
Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 11, and 17 recite: 
“logging into a first user account of a social application; pulling, from the remote server, information associated with a social group including the first user account and multiple user accounts that are direct contacts of the first user account at the social application; selecting, among the information associated with the social group, first multi-media information and second multi-media information, wherein the first multi-media information is authored by a second user account of the social application that is one of the multiple user accounts that are direct contacts of the first user account and the second multi-media information is authored by a third user account of the social application that is not a direct contact of the first user account and interacted by the second user account of the social application and the second multi-media information satisfy preset policies of the remote server; and displaying, on the terminal, the first multi-media information and the second multi-media information in a same manner, further including displaying interaction information of the second one of the multiple user accounts along with the second multi-media information.”
The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “terminal”, “processors”, “memory”, “remote server” and “medium”, nothing in the claim elements preclude the steps from practically being performed in the mind. For example, but for “terminal”, “processors”, “memory”, “remote server” and “medium”, “selecting…”, and “displaying…” 
This judicial exception is not integrated into a practical application because:
1. The claims recite additional elements of a reciting “terminal”, “processors”, “memory”, “remote server” and “medium”, which are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
2. The claims recite additional element of “logging…” and “pulling…” which taken individually amounts to adding insignificant extra solution activity to the judicial exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, claims 1, 11, and 17 are directed to an abstract idea.
Claims 1, 11, and 17 does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of reciting “terminal”, “processors”, “memory”, “remote server” and “medium”, amount to no more than mere instructions to apply the 
Further, the insignificant extra solution activity of “logging…” and “pulling…” simply appends well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The courts recognize receiving or transmitting data over a network as one of the well-understood, routine and conventional activities (see MPEP 2106.05(d)(II)).
Thus, taken alone, the additional elements do not amount to significantly more than a judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. The claims when read as an ordered combination is not significantly more than a judicial exception. For these reasons, claims 1, 8, and 15 are not patent eligible.
Regarding dependent claims [2~10, 12~16 and 18~20] 
Claims 2~10, 12~16, and 18~20 are dependent on claims 1, 8, and 15 respectively and includes all the limitations of claims 1, 9, and 15. Therefore, claims 2~10, 12~16, and 18~20 recite the same abstract idea as claims 1, 9, and 15. The claims amount to a generic computer system that performs a generic function based on the information collected for analysis or data sent/received, and therefore, merely extra-solution activity and does not meaningfully limit the claim. 
For these reasons, claims 2~10, 12~16, and 18~20 are ineligible.
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1~20 are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. hereinafter Chan (U.S 2011/0258050) in view of Chen et al. hereinafter Chen (U.S 2016/0202879).
Regarding Claim 1,
Chan taught an information processing method performed at a terminal having one or more processors and memory for storing programs to be executed by the one or more 
logging into a first user account of a social application [¶31, members of the social advertising service inherently would have to log in into the service]; 
pulling, from the remote server, information associated with a social group including the first user account and multiple user accounts that are direct contacts of the first user account at the social application [¶31; ¶34]; 
the second multi-media information satisfies preset policies of the remote server [¶58, advertising content (containing a 5-10 secs ad) before targeted content is presented]; and 
displaying, on the terminal, the first multi-media information and the second multi- media information in a same manner, further including displaying interaction information of the second user account of the social application along with the second multi-media information [¶31; ¶33; ¶58; Fig. 4a and associated description].
While Chan taught sharer may post link to content desired to be shared via social media 430 [¶31] and that any person or entity may become a publisher of content that includes links [¶33], Chan did not specifically teach selecting, among the information associated with the social group, first multi-media information and second multi-media information, wherein the first multi-media information is authored by a second user account of the social application that is one of the multiple user accounts that are direct contacts of the first user account, and the second multi-media information is authored by a third user account of the social application  that is not a direct contact of the first user account and interacted by the second user account of the social application.
nd user account), who may be a social graph connection of Cicero, the author of first content object 315 in Fig. 3A, is shown. A post by Beatrice (third user account), who is a friend of Dante but not of Cicero is also shown].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Chen’s teaching of selecting, among the information associated with the social group, first multi-media information and second multi-media information, wherein the first multi-media information is authored by a second user account of the social application that is one of the multiple user accounts that are direct contacts of the first user, and the second multi-media information is authored by a third user account of the social application that is not a direct contact of the first user account and interacted by the second user account of the social application with the teachings of Chan, because the combination would aggregate related stories obviating cumbersome manual searching of news feed which may contain any number of unrelated material.
Regarding Claim 2,
Chan taught wherein the first multi-media information is displayed next to identity information of the second user account of the social application and the second multi-
Regarding Claim 3,
Chan taught wherein the interaction information by the second user account comprises identity information of the second user account that has commented on the second multi-media information from its corresponding user account and first feedback information by the second user account [Fig. 4a; Fig. 9 and associated description].
Regarding Claim 4,
Chan taught wherein the first feedback information by the second user account is directly displayed without further user operation on the terminal [Fig 4a].
Regarding Claim 5,
Chan taught further comprising: receiving, from the first user account, second feedback information on the second multi-media information; and returning the second feedback information to the remote server, wherein the first feedback information and the second feedback information are analyzed by the remote server in accordance with the preset policies before pushing the second multi-media information to another terminal [Fig. 4a; Fig. 9 and associated description].
Regarding Claim 6,
Chan taught wherein the second multi-media information is displayed on the terminal in at least one form of text, picture, video, and audio [¶50], and the method further comprising: displaying a first interaction object associated with the second multi-media information for receiving a first user operation on the first interaction object; in response to the first user operation, displaying prompt information for prompting the first user account whether to continue to receive information content of the second multi-media 
Regarding Claim 7,
Chan taught further comprising: selecting, by the first user account, the second multi-media information from the remote server when a trigger opportunity of actively pulling, by the first user account, the second multi-media information from the remote server is greater than or equal to a first threshold [¶97].
Regarding Claim 8,
Chan taught further comprising: selecting, by the first user account, the second multi-media information from the remote server when a trigger opportunity of periodically pulling, by the first user account, the second multi-media information from the remote server is greater than or equal to a second threshold [¶97].
Regarding Claim 9,
Chan taught further comprising: selecting, by the first user account, the second multi-media information from the remote server when a trigger opportunity defined by an appearance position of the second multi-media information in information feeds associated with the first user account is greater than or equal to a third threshold [¶104].
Regarding Claim 10,
Chan taught further comprising: selecting, by the first user account, the second multi-media information from the remote server when a trigger opportunity defined by feedback information of the second multi-media information by any of the multiple user accounts in the social group is greater than or equal to a fourth threshold [¶97; ¶104].

Regarding Claims 11~20, the claims are similar in scope to claim(s) 1~10 and therefore, rejected under the same rationale.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571)270-3229. The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
/HEE SOO KIM/
Primary Examiner, Art Unit 2457